I concur with the majority as to the analysis and disposition of Weinfeld's appeal regarding the vacation of the decision of the Perry Township Board of Zoning Appeals by the trial court, and with the majority's analysis and disposition of the Wellings' second assignment of error.
I also concur with Judge Wise as to the analysis and disposition of the Wellings' first assignment of error. I write separately only to add that I find nothing in our analysis of this assignment of error that would prevent contempt actions based on violations of the injunctions nor would prevent amendment of the complaint to include a prayer for damages for wrongdoings that have allegedly occurred since the complaint was filed. Our declining to rule on the validity of the injunctions obviously does not make them invalid (nor valid). At some later date we may have to address their validity because the injunctions may have formed the basis for a decision by the trial court in a contempt action or because the injunctions may have become relevant as to the damage issue at trial.
  _______________________ JULIE A. EDWARDS, JUDGE